EXHIBIT 10.2
CHANGE IN CONTROL AGREEMENT OF JOHNSTON A. GLASS





AGREEMENT FOR
SEVERANCE PAYMENTS
IN THE EVENT OF
TERMINATION OF EMPLOYMENT
UNDER CERTAIN CIRCUMSTANCES



     THIS AGREEMENT, by and between First Commonwealth Financial Corporation, a
bank holding company organized and existing under the laws of the Commonwealth
of Pennsylvania and with its principal place of business in Indiana,
Pennsylvania (the "Employer") and Johnston A. Glass of      Indiana            ,
Pennsylvania (the "Executive") made this 7th  day of   February      , 1998.




WITNESSETH


     WHEREAS, the Executive is presently employed by First Commonwealth Bank, a
subsidiary of the Employer, as its President;

     WHEREAS, the Employer wishes to induce the Executive to continue as
President of First Commonwealth Bank and, accordingly, to provide certain
employment security to said Executive in the event of a "change in control" (as
hereinafter defined);

     WHEREAS, the Employer believes that it is in the best interest of its
shareholders for the Executive to continue in his position on an objective and
impartial basis and without distraction or conflict of interest as a result of a
possible, or actual "change in control" (as hereinafter defined); and

     WHEREAS, in consideration, inter alia, of this Agreement the Executive is
willing to continue as the President of First Commonwealth Bank;

     NOW THEREFORE, IN CONSIDERATION OF THE EXECUTIVE CONTINUING AS THE
PRESIDENT OF FIRST COMMONWEALTH BANK AND OF THE MUTUAL PREMISES HEREIN
CONTAINED, THE EXECUTIVE AND THE EMPLOYER, INTENDING TO BE LEGALLY BOUND, HEREBY
AGREE AS FOLLOWS, TO WIT:



ARTICLE I

DEFINITIONS




     1.   A "Change in Control" for the purpose of this Agreement, shall be
deemed to have occurred if, at any time, any person or group of persons acting
in concert (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended, and the regulations of the Securities and Exchange
Commission promulgated thereunder) shall acquire legal or beneficial ownership
interest, or voting rights, in twenty-five percent (25%) or more of the common
voting stock of First Commonwealth Financial Corporation.



1


 

     2.   A "Triggering Event" for the purpose of this Agreement shall be deemed
to have occurred if, on or after the occurrence of a Change in Control, any of
the following shall occur, viz:



(a)  Within two (2) years from the date on which the Change In Control occurred,
the Employer shall terminate the employment of the Executive, other than in the
case of a Termination For Cause, as herein defined;

(b)  Within two (2) years from the date on which the Change In Control occurred,
the Employer shall     reduce the Executive's title, responsibilities, power or
authority in comparison with his title, responsibilities, power or authority at
the time of the Change In Control;

(c)  Within two (2) years from the date on which the Change In Control occurred,
the Employer shall     assign the Executive duties which are inconsistent   with
the duties assigned to the Executive on the date on which the Change In Control
occurred and which duties the Employer persists in assigning to the Executive
despite the prior written objection of the Executive;

(d)  Within two (2) years from the date in which the Change In Control occurred,
the Employer shall     reduce the Executive's base compensation, his group
health, life, disability or other insurance programs (including any such
benefits provided to the Executive's family), his pension, retirement or
profit-sharing benefits or any benefits provided by the Employer's Employee
Stock Ownership Plan, or any substitute therefore, or shall exclude him from any
plan, program or arrangement in which the other executive officers of the
Employer are included.

 

3.   A "Termination For Cause" for the purpose of this Agreement shall be deemed
to have occurred if:

 

(a)  The Executive shall have committed a felony under the laws of the United
States of America, or of any state or territory thereof, and shall have been
convicted of the same, or shall have pled guilty or nolo contendere with respect
to said charge, and the commission of said felony resulted in, or was intended
to result in, a loss (monetary or otherwise) to the Employer or its clients,
customers, directors, officers or employees, or

(b) The Executive shall have deliberately and intentionally failed and refused
to perform his duties to the Employer (other than during such time as the
Executive shall be incapacitated due to accident or illness or during his
regularly scheduled vacation periods) for a period of thirty (30) consecutive
days following the receipt by him of a notice from the Employer sent by
certified mail, return receipt requested, setting forth in detail the facts upon
which the Employer













2



relies in concluding that the Executive has deliberately and intentionally
refused to perform his duties and indicating with specificity the duties that
the Employer demands that the Executive perform forthwith.



ARTICLE II

SEVERANCE PAYMENT


     Upon the occurrence of a Triggering Event, the Employer shall pay to the
Executive a severance benefit which shall be in addition to any other
compensation or remuneration to which the Executive is, or shall become,
entitled to receive from the Employer.  Each severance payment shall be paid by
the Employer to the Executive on the first day of each calendar month commencing
on the first day of the month next following the month in which the Triggering
Event occurred, and be payable to the Executive or his beneficiary (as
hereinafter provided) for twenty-three (23) consecutive months thereafter, so
that a total of twenty-four (24) consecutive monthly payments shall be made. 
The amount of each such payment shall be equal to one-twelfth (1/12) of the
Executive's annual base salary on the date of the Change In Control.  In
addition thereto, the Employer shall, at its expense, provide the Executive, and
his family, with life, health, disability and accidental death and dismemberment
insurance in an amount not less than that provided on the date on which the
Change In Control occurred, for the period during which the monthly payments
provided above are to be made.



ARTICLE III



LIMITATION ON PAYMENT OF BENEFITS


     Notwithstanding anything to the contrary herein contained, in no event
shall any amount of severance payments be paid to the extent that such amount
constitutes "excess parachute payments" to a "disqualified individual," as such
terms are defined by Section 280G of the Internal Revenue Code of 1986, as
amended (26 USG 280G) and the regulations of the Secretary of the Treasury or
his delegate issued pursuant thereto.

 

ARTICLE IV

PAYMENTS ON DEATH



     If the Executive shall die after the occurrence of a Triggering Event, but
prior to the payment of all of the monthly severance payments required by
Article II hereof, then all remaining severance payments shall be paid to the
beneficiary herein provided at the same time, and in the same amount, as would
have been payable to the Executive (in accordance with Article II hereof) had he
survived.  For this purpose, the Executive's beneficiary shall mean the person
or persons designated by the Executive in a notice to the Employer,







3


provided, however than any such designation shall be revocable during the
lifetime of the Executive, and in the event that the Executive shall have given
more than one such notice during his lifetime, the beneficiary designated in the
last such notice shall govern.  If the Executive shall not have given such a
notice prior to his death, the beneficiary shall be deemed to be the same person
that the Executive designated with respect to his group life insurance program
maintained by the Employer.




ARTICLE V

VOLUNTARY TERMINATION
OF EMPLOYMENT



     If the Executive shall resign, or otherwise voluntarily terminate, his
employment with the Employer within a one (1) year period commencing on the date
that a Change In Control occurred, and on the date of such resignation, or other
voluntary termination of employment, he has not yet attained the earliest normal
retirement date under the provisions of the Employer's Employee Stock Ownership
Plan, Profit Sharing Plan, or other qualified pension or profit-sharing plan of
the Employer, then the Employer shall pay to the Executive a severance benefit
which shall commence on the first day of the month following the date of such
resignation or other termination of employment and shall be payable thereafter
for the same period, in the same amount and under the same conditions as if such
payments are made following a Triggering Event in accordance with Article II
hereof.




ARTICLE VI

COMPETITIVE EMPLOYMENT



     If during the period that the Executive is receiving severance payments as
herein provided, he shall become an officer, director, employee or consultant to
a bank or bank holding company which provides (or whose subsidiaries or
affiliates provide) trust, loan or retail banking facilities in the same county
as such facilities are provided by any subsidiary or affiliate of the Employer,
and which is in direct competition with the Employer, then the Employer may
elect to notify the Executive by certified mail, return receipt requested, that
it considers the employment of the Executive as competitive employment in
accordance with this Article of this Agreement.

     The Executive may, within sixty (60) days of receipt of such notice from
the Employer terminate such competitive employment and certify the same to the
Employer by certified mail, return receipt requested.  However, if he shall fail
to so terminate his employment and certify the same to the Employer within sixty
(60) days of receipt of the notice as herein provided, no subsequent severance
payments shall be due or payable following such sixtieth day, notwithstanding
any other provision of this Agreement. However, this provision shall in no event
affect Executive's entitlement to receive all severance payments due prior to
the sixtieth day after receipt by the Executive of such notice, nor shall it in
any way require Executive not to engage in such competitive employment.



4


 

ARTICLE VII

SETOFF

 

     No amounts otherwise due or payable under this Agreement shall be subject
to setoff or counterclaim by either party hereto.




ARTICLE VIII

ATTORNEY'S FEES

 

     All attorney's fees and related expenses incurred by Executive in
connection with or relating to the enforcement by him of his rights under this
Agreement shall be paid for by the Employer.





ARTICLE IX

SUCCESSORS AND PARTIES
IN INTEREST


     This Agreement shall be binding upon and shall inure to the benefit of the
Employer and its successors and assigns, including, without limitation, any
corporation which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of the Employer.  Without limitation of the foregoing, the Employer shall
require any such successor, by agreement in form and substance satisfactory to
the Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that it is required to be performed by the
Employer.

     This Agreement shall be binding upon and shall inure to the benefit of the
Executive, his heirs at law and his personal representatives.



ARTICLE X

ATTACHMENT


     Neither this Agreement nor any benefits payable hereunder shall be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.

 

ARTICLE XI

EMPLOYMENT CONTRACT


     This Agreement shall not in any way constitute an employment agreement
between the Employer and the Executive and it shall not oblige the Executive to
continue in the employ of Employer, nor shall it oblige the Employer to continue
to employ the Executive, but it shall merely require the Employer to pay
severance benefits to the Executive under certain circumstances, as aforesaid.




5


 

ARTICLE XII

RIGHTS UNDER OTHER PLANS
AND AGREEMENTS


     The severance benefits herein provided shall be in addition to, and is not
intended to reduce, restrict or eliminate any benefit to which the Executive may
otherwise be entitled by virtue of his termination of employment or otherwise.



ARTICLE XIII

NOTICES

 

     All notices and other communications required to be given hereunder shall
be in writing and shall be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to the Executive, to the last
address which the Executive shall provide to the Employer, in writing, for this
purpose, but if the Executive has not then provided such an address, then to the
last address of the Executive then on file with the Employer; and if to the
Employer, then to the last address which the Employer shall provide to the
Executive, in writing, for this purpose, but if the Employer has not then
provided the Executive with such an address, then to:



President and Chief
Executive Officer
First Commonwealth Financial Corporation
Old Courthouse Square
22 North Sixth Street
Indiana, Pennsylvania 15701





ARTICLE XIV

GOVERNING LAW AND
JURISDICTION



     This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, except for the laws governing conflict
of laws.  In the event that either party shall institute suit or other legal
proceeding, whether in law or equity, the Courts of the Commonwealth of
Pennsylvania shall have exclusive jurisdiction with respect thereto.




ARTICLE XV

ENTIRE AGREEMENT


     This Agreement constitutes the entire understanding between the Employer
and the Executive concerning the subject matter hereof and supersedes all prior
written or oral agreements or understandings between the parties hereto.  No
term or provision of this Agreement may be changed, waived, amended or
terminated except by a written instrument of equal formality to this Agreement.


6


     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this
Agreement, the parties have hereunto set their hands and seals as of the date
and year first above written.





(Corporate Seal)

FIRST COMMONWEALTH
FINANCIAL CORPORATION

 

 

Attest:

 

 

 

/S/DAVID R. TOMB. JR.

By:/S/JOSEPH E. O'DELL

Corporate Secretary

JOSEPH E. O'DELL

 

President and Chief
Executive Officer

 

 

 

 

/S/JAYNE F. ZAFFUTA  

/S/JOHNSTON A. GLASS  

Witness

JOHNSTON A. GLASS









































7